DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
1. This office action is in response to communications filed 2/10/2021 Claims 1, 5, 6, 7, 8, 19 are amended. Claims 2, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20 are original. Claims 21, 22 are previously presented. Claims 3-4 are canceled. 

Allowable Subject Matter
The indicated allowability of claim 1 is withdrawn in view of the newly discovered reference(s) to U.S. Patent Application 2006/0290701, Masaki in view of U.S. Patent Application 2014/0363093, Miller et al. (hereinafter Miller) further in view of U.S. Patent Application 2017/0150220, Greene..  Rejections based on the newly cited reference(s) follow.

 	Regarding Claim 1, Masaki discloses A method for optically communicating display parameters of a display device (Fig. 1: 1 TV apparatus and 5 remote controller; [0016]-[0020], optical scanning of a label on which the manufacture number to be assigned to the image display device), the method comprising:
 	receiving a code value at a display device (Fig. 1: selection of service mode from remote control 5);
 	 decoding the code value to correspond to a request for a portion of a display parameter of the display device (controller 29 on selection screen of Fig. 5a);
(26) based on the requested portion of the display parameter (Fig. 4), wherein the display parameter provides information about one or more parameters of a hardware or software component of the display device (Fig 5b), and the information is communicated in the generated optical image (output of 26) ; and
 	transmitting the generated optical image to an output of the display device to communicate the requested display parameter (the manufacture information of the display device is displayed on the screen 21). 
 	wherein transmitting the generated optical image to an output comprises displaying the generated optical image on a display screen of the display device (Fig. 4: 26 and 21), and 
 	However, Masaki does not explicitly disclose display device including a firewall that prevents access to data from the display device;
 	wherein the display device includes a display management system that tone maps and color volume maps an input image into an output image on the display device; and 
 	wherein the generated optical image comprises one of a plurality of measurement colors, and wherein the one of the plurality of measurement colors corresponds to a code value in a color mapping table and wherein the display management system includes the firewall that blocks attempts to access at least some data within the display device.
 	Miller teaches wherein the display device includes a display management system that tone maps ([0162], The display management unit (704) establishes/shapes perceptual nonlinearity of the display-specific gray levels based on the reference GSDF, and may additionally and/or optionally perform tone mapping as a part of establishing/shaping the display-specific gray levels) and color volume maps an input image into an output image on the display device ([0126], color space conversion; [0162], The display parameters may also include color primaries (primaries) supported by the SDR display) ; and 
([0055], a GSDF may refer to a mapping of a plurality of digital code values (e.g., 1, 2, 3, . . . , N) to a plurality of gray levels (L.sub.1, L.sub.2, L.sub.3, . . . , L.sub.N); [0162], The display parameters may also include color primaries (primaries) supported by the SDR display, display size (size), optical reflectivity of the SDR display's image rendering surface, ambient light level) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as taught in Masaki with a higher dynamic range as taught in Miller for the purposes of enhancing picture quality. 
 	Miller does not explicitly disclose display device including a firewall that prevents access to data from the display device; wherein the display management system includes the firewall that blocks attempts to access at least some data within the display device.
 	Further, Greene teaches display device including a firewall that prevents access to data from the display device; wherein the display management system includes the firewall that blocks attempts to access at least some data within the display device ([0033], Some or all of these devices may include security features and/or specialized hardware (e.g., hardware-accelerated SSL and HTTPS, WS-Security, firewalls, etc.) in order to prevent hacking and other malicious access attempts within the system 100).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to install a security measure firewall as taught in Greene to a display device as taught in Masaki in view of Miller to prevent unauthorized people from accessing service mode since they might unknowingly change parameters.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1-2 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2006/0290701, Masaki in view of U.S. Patent Application 2014/0363093, Miller et al. (hereinafter Miller) further in view of U.S. Patent Application 2017/0150220, Greene.

2. 	Regarding Claim 1, Masaki discloses A method for optically communicating display parameters of a display device (Fig. 1: 1 TV apparatus and 5 remote controller; [0016]-[0020], optical scanning of a label on which the manufacture number to be assigned to the image display device), the method comprising:
 	receiving a code value at a display device (Fig. 1: selection of service mode from remote control 5);
 	 decoding the code value to correspond to a request for a portion of a display parameter of the display device (controller 29 on selection screen of Fig. 5a);
(26) based on the requested portion of the display parameter (Fig. 4), wherein the display parameter provides information about one or more parameters of a hardware or software component of the display device (Fig 5b), and the information is communicated in the generated optical image (output of 26) ; and
 	transmitting the generated optical image to an output of the display device to communicate the requested display parameter (the manufacture information of the display device is displayed on the screen 21). 
 	wherein transmitting the generated optical image to an output comprises displaying the generated optical image on a display screen of the display device (Fig. 4: 26 and 21), and 
 	However, Masaki does not explicitly disclose display device including a firewall that prevents access to data from the display device;
 	wherein the display device includes a display management system that tone maps and color volume maps an input image into an output image on the display device; and 
 	wherein the generated optical image comprises one of a plurality of measurement colors, and wherein the one of the plurality of measurement colors corresponds to a code value in a color mapping table and wherein the display management system includes the firewall that blocks attempts to access at least some data within the display device.
 	Miller teaches wherein the display device includes a display management system that tone maps ([0162], The display management unit (704) establishes/shapes perceptual nonlinearity of the display-specific gray levels based on the reference GSDF, and may additionally and/or optionally perform tone mapping as a part of establishing/shaping the display-specific gray levels) and color volume maps an input image into an output image on the display device ([0126], color space conversion; [0162], The display parameters may also include color primaries (primaries) supported by the SDR display) ; and 
([0055], a GSDF may refer to a mapping of a plurality of digital code values (e.g., 1, 2, 3, . . . , N) to a plurality of gray levels (L.sub.1, L.sub.2, L.sub.3, . . . , L.sub.N); [0162], The display parameters may also include color primaries (primaries) supported by the SDR display, display size (size), optical reflectivity of the SDR display's image rendering surface, ambient light level) 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as taught in Masaki with a higher dynamic range as taught in Miller for the purposes of enhancing picture quality. 
 	Miller does not explicitly disclose display device including a firewall that prevents access to data from the display device; wherein the display management system includes the firewall that blocks attempts to access at least some data within the display device.
 	Further, Greene teaches display device including a firewall that prevents access to data from the display device; wherein the display management system includes the firewall that blocks attempts to access at least some data within the display device ([0033], Some or all of these devices may include security features and/or specialized hardware (e.g., hardware-accelerated SSL and HTTPS, WS-Security, firewalls, etc.) in order to prevent hacking and other malicious access attempts within the system 100).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to install a security measure firewall as taught in Greene to a display device as taught in Masaki in view of Miller to prevent unauthorized people from accessing service mode since they might unknowingly change parameters.

 	
 	Regarding Claim 2, Masaki discloses  The method of claim 1, wherein the code value is received as a metadata embedded in input image data ([0047], manufacture number input from the I/F section 28 in the memory section 27) and wherein the generated optical image is captured by a camera of a mobile device used by a user that operates the display device ([0048], image display device 21 is scanned optically by means of a bar code reader 7).

4. 	Regarding Claim 17, Masaki discloses  The method of claim 1, wherein the optical image transmitted by the display device corresponds to a first data type supported by the display device (Fig. 3: bar code reader to I/F section 28) 

5. 	Claim 19 is a CRM claim, rejected with respect to the same limitation rejection in claim 1.

6. 	Regarding Claim 20, Masaki discloses  A data processing system which includes a memory and a processor configured to perform a method as in claim 1 (Fig. 4:  27 memory, 29 control section).

 7. 	Regarding Claim 21, Masaki discloses  The method of claim 1, 
 	However, Masaki does not explicitly disclose wherein the display parameter provides information about a display management system that tone maps and color volume maps an input image into an output image on the display device 
 	Miller teaches wherein the display parameter provides information about a display management system that tone maps and color volume maps an input image into an output image on the display device (Figs. 5, 7; [0126], color space conversion; [0162], The display parameters may also include color primaries (primaries) supported by the SDR display and optionally perform tone mapping)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the display device as taught in Masaki with a higher dynamic range as taught in Miller for the purposes of enhancing picture quality.

8. 	Regarding Claim 22, Masaki discloses  The method of claim 21, wherein the method further comprises:
 	selecting the generated optical image as the output of the display device instead of an image containing colors (Fig. 4).

9. 	Claims 9-16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki in view of Miller further in view of Greene as applied to claim 1 above, and further in view of U.S. Patent 874391, Li et al. (hereinafter Li).

11. 	Regarding Claim 9 Masaki discloses The method of claim 1, further comprising: 
 	receiving a second code value at the display device (Fig. 1: selection of service mode from remote control 5);
 	decoding the second code value to correspond to a request for a second portion of the display parameter of the display device ([0053] In FIGS. 5A and 5B, function key display 210B of "+: Forward", "-: Rearward", "[Changeover of Input]: Menu", and "Decision" is also shown wherein representations "+, -, [Changeover of Input], and "Decision" correspond to switches provided on the switch group 50.);
 	However, Masaki in view of Miller further in view of Greene does not explicitly disclose generating a second optical image based on the second portion of the display parameter; and	

 	Further, Li teaches generating a second optical image based on the second portion of the display parameter (Col 6 lines 18-20, The estimating step may include generating an iterative series of estimations of the high precision SDR version of the content); and	
 	transmitting the second optical image to an optical output of the display device to optically communicate the second portion of the display parameter such that the display parameter can be retrieved based on a first and a second optical images (Col. 14 lines, 29-40, quantization parameters (QP). For example, QPs may be diminished in value in relation to image or video frame regions that will undergo dynamic range expansion. This reduces a bitstream overhead that may be associated with VDR, because of what may amount to significant QP reductions in DR expanded region).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of display device as taught in Masaki with assessing image quality over extended dynamic ranges and color gamut as taught in Li for the purposes of enhancing picture quality.

12. 	Regarding Claim 10, Masaki in view of Miller further in view of Greene discloses The method of claim 1, 
 	However, Masaki in view of Miller further in view of Greene does not explicitly wherein the generated optical image comprises a spatial pattern to represent a display parameter of the display device 
Li teaches wherein the generated optical image comprises a spatial pattern to represent a display parameter of the display device (Col. 25 Lines 33-59, The quantized results may be arranged in the same spatial location as the original pixel or block and output as an L-bit image).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of display device as taught in Masaki with assessing image quality over extended dynamic ranges and color gamut as taught in Li for the purposes of enhancing picture quality.

13. 	Regarding Claim 11, Masaki discloses  The method of claim 10, 
 	However, Masaki in view of Miller further in view of Greene does not explicitly disclose further comprising an image capturing device to capture a spatial pattern such that the display parameter of the display device can be determined (Col. 25 Lines 33-59, The quantized results may be arranged in the same spatial location as the original pixel or block and output as an L-bit image).
 	Further, Li teaches an image capturing device to capture a spatial pattern such that the display parameter of the display device can be determined (Col. 25 Lines 33-59, The quantized results may be arranged in the same spatial location as the original pixel or block and output as an L-bit image).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of display device as taught in Masaki with assessing image quality over extended dynamic ranges and color gamut as taught in Li for the purposes of enhancing picture quality.

14. 	Regarding Claim 12, Masaki discloses The method of claim 1, 
 	However, Masaki in view of Miller further in view of Greene does not explicitly disclose further comprising displaying on a display screen of the display device all measurement colors of a color (Col 16 lines 1-16, The visual quality characteristic is assessed based, at least in part, on the measured difference. The dynamic range includes a visual dynamic range (VDR) and/or a high dynamic range (HDR) and the color gamut comprises at least one of an extended color gamut or a wide color gamut (WCG)).
 	Further, Li teaches further comprising displaying on a display screen of the display device all measurement colors of a color lookup table so that all the colors associated with individual code values of the color lookup table are presented to a measurement system (Col 16 lines 1-16, The visual quality characteristic is assessed based, at least in part, on the measured difference. The dynamic range includes a visual dynamic range (VDR) and/or a high dynamic range (HDR) and the color gamut comprises at least one of an extended color gamut or a wide color gamut (WCG)).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of display device as taught in Masaki with assessing image quality over extended dynamic ranges and color gamut as taught in Li for the purposes of enhancing picture quality.

15. 	Regarding Claim 13, Masaki discloses  The method of claim 1, 
 	However, Masaki in view of Miller further in view of Greene does not explicitly disclose further comprising generating a subsequent request for a second display parameter of the display device based on the output optical image (Fig. 1: display screen of devices 40, 70, 20, 30. [0025], system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format). 
 	Further, Li teaches generating a subsequent request for a second display parameter of the display device based on the output optical image (Fig. 1: display screen of devices 40, 70, 20, 30. [0025], system 125 receives a video signal 110 and generates a processed video signal 112 via encoding into a digital coding or compression format).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of display device as taught in Masaki with assessing image quality over extended dynamic ranges and color gamut as taught in Li for the purposes of enhancing picture quality.

16. 	Regarding Claim 14, Masaki discloses The method of claim 1, 
 	However, Masaki in view of Miller further in view of Greene does not explicitly disclose further comprising transmitting an optical image to acknowledge a most recent settings change upon receiving a reserved code value 
 	Further, Li teaches transmitting an optical image to acknowledge a most recent settings change upon receiving a reserved code value (Fig. 8; Col. Lines, Based on the conversion and the mapping, one or more of the input video signal, an image or plurality of image frames represented, transmitted with the input video signal).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of display device as taught in Masaki with assessing image quality over extended dynamic ranges and color gamut as taught in Li for the purposes of enhancing picture quality.

17. 	Regarding Claim 15, Li discloses  The method of claim 1, 
 	However, Masaki in view of Miller further in view of Greene does not explicitly disclose transmitting an optical image to report a most recent settings change upon receiving a reserved code value.
 	Further, Li teaches transmitting an optical image to report a most recent settings change upon receiving a reserved code value. (Fig. 8; Col. Lines, Based on the conversion and the mapping, one or more of the input video signal, an image or plurality of image frames represented, transmitted with the input video signal).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of display device as taught in Masaki with assessing image quality over extended dynamic ranges and color gamut as taught in Li for the purposes of enhancing picture quality.

18. 	Regarding Claim 16, Masaki discloses  The method of claim 1, 
 	However, Masaki in view of Miller further in view of Greene does not explicitly disclose further comprising generating an optical image to include a checksum for error checking 
 	Further, Li teaches generating an optical image to include a checksum for error checking (Col. 19 Lines 33-35, calculate perceived errors in each channel).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of display device as taught in Masaki with assessing image quality over extended dynamic ranges and color gamut as taught in Li for the purposes of enhancing picture quality.

19. 	Regarding Claim 18, Masaki discloses The method of claim 1, 
 	However, Masaki in view of Miller further in view of Greene does not explicitly disclose wherein the optical image transmitted by the display device along with one or more subsequently transmitted optical images correspond to a second data type supported by the display device that has a higher bit length than the bit length corresponding to an optical image so that bit representations of the 
 	Li teaches wherein the optical image transmitted by the display device along with one or more subsequently transmitted optical images correspond to a second data type supported by the display device that has a higher bit length than the bit length corresponding to an optical image so that bit representations of the transmitted optical images can be concatenated in sequence to represent the second supported data type (Col. 6 lines 26-34, The high precision VDR content and/or the high precision SDR content version may comprise a first bit precision range. The first bit precision range may include a bit range of at least 12 bits; between 12 bits and 14 bits, inclusive; at least 14 bits; or 14 bits or more).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the configuration of display device as taught in Masaki with assessing image quality over extended dynamic ranges and color gamut as taught in Li for the purposes of enhancing picture quality.

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422